552 N.W.2d 695 (1996)
In re Petition for REINSTATEMENT to the Practice of Law of Katayoun MOHAMMAD-ZADEH.
No. C9-96-1078.
Supreme Court of Minnesota.
September 5, 1996.

ORDER
WHEREAS, on July 3, 1996, this court suspended petitioner Katayoun Mohammad-Zadeh from the practice of law for a period of 60 days; and
WHEREAS, petitioner has filed with this court an affidavit stating that she has fully complied with the terms of the court's suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner's reinstatement to the practice of law effective September 1, 1996,
IT IS HEREBY ORDERED that petitioner Katayoun Mohammad-Zadeh be, and the same is, reinstated to the practice of law in the State of Minnesota effective September 1, 1996.
             BY THE COURT:
             /s/ Alan C. Page
                 Alan C. Page
                 Associate Justice